This Court having issued its Opinion in this appeal on July 29,1987, 113 Idaho 688, 747 P.2d 710; and a PETITION FOR WRIT OF CERTIORARI to the United States Supreme Court having been granted June 13, 1988, together with a MANDATE by the United States Supreme Court, — U.S. -, 108 S.Ct. 2815, 100 L.Ed.2d 917, vacating the judgment of this Court and remanding the case for further consideration in light of the Opinion of Satterwhite v. Texas, _U.S. _, 108 S.Ct. 1792, 100 L.Ed.2d 284 (1988).
NOW, THEREFORE, IT IS HEREBY ORDERED, that pursuant to the Mandate of the United States Supreme Court the Remittitur heretofore issued by the Court on the 20th day of October, 1987, be, and it hereby is, VACATED and the Court hereby reasserts jurisdiction of this appeal.
IT IS FURTHER ORDERED, that the appeal will be reheard and reconsidered in light of the Opinion of the above-described Satterwhite v. Texas.
IT IS FURTHER ORDERED, that Appellant shall have twenty-eight (28) days from the date of this Order to file a Supplemental Appellant’s Brief, that Respondent shall have twenty-one (21) days from the date of filing of Appellant’s Supplemental Brief to file a Supplemental Respondent’s Brief and that Appellant shall have fourteen (14) days after the date of filing of Respondent’s Supplemental Brief to file any Supplemental Reply Brief.
IT IS FURTHER ORDERED, that upon the filing of Briefs of the parties this appeal will be scheduled for reargument.